 532DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal Union No. 447 of District 15 of the InternationalAssociation of Machinists and Aerospace Workers,AFL-CIOandThe Hertz CorporationLocal Union No. 584,International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers.ofAmericaandThe Hertz Corporation.Cases 29-CD-170 and 29-CD-171July 23, 1974States, where it is primarily engaged in the rental andlease of automobiles and trucks. During the past yearit derived gross revenue from its lease and rental serv-ices in excess of $1 million and has purchased in ex-cess of $50,00 worth of cars and trucks directly fromfirms located outside the State of New York. Theparties stipulated and we find that Hertz is engagedin commerce within the meaning of the Act; and wefind that it will effectuate the policies of the Act toassert jurisdiction herein.DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN MILLERAND MEMBERSFANNINGS AND JENKINSThis is a consolidated proceeding under Section10(k) of the National Labor Relations Act, as amend-ed, following charges filed by The Hertz Corporation,herein called Hertz, that Local Union No. 447 of Dis-trict 15 of the International Association of Machinistsand Aerospace Workers, AFL-CIO, herein called Lo-cal 447; and that Local Union No. 584, InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, herein called Local 584,violated Section 8(b)(4)(D) of the Act. Teamsters Lo-cal Union 584 and Machinists Local Union 447 werepermitted to participate as Parties in Interest in Cases29-CD-170 and 29-CD-171, respectively.A hearing was held before Hearing Officer Eliza-beth K. Johnson on April 3 and April 10, 1974. TheEmployer, Local 447, and Local 584 appeared at thehearing and were afforded full opportunity to beheard, to examine and cross-examine witnesses, andto adduce evidence bearing upon the issues. Thereaf-ter,Local 447 and Local 584 filed briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-menber panel.The Board has reviewed the Hearing Officer's rul-ings made at the hearing and finds that they are freefrom prejudicial error. They are hereby affirmed.Upon the entire record in this case, the Board`makes the following findings:1.THE BUSINESS OF THE EMPLOYERThe parties stipulated that The Hertz Corporationis a Delaware corporation with its principle place ofbusiness located at 660 Madison Avenue, New York,New York, and with numerous other places of busi-nessincluding garage maintenance facilities locatedat 5624 58th Street and 5657 58th Street, Maspeth,Queens New York, and in all 50 States of the UnitedII.THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that Local 447and Local 584 are labor organizations within themeaning of Section 2(5) of the 'Act.IIITHE DISPUTEA. Background and Facts of the DisputeThe Employer has had a series of collective-bar-gaining agreements with Local 447 since it took overthe business of Metropolitan Distributors, Inc., hereincalled Metropolitan, in 1955. At that time, it assumedthe then existing contract that Metropolitan had withLocal 447. Prior agreements like the current agree-ment cover the approximately 300%maintenance me-chanics at, all of the Employer's locations in NewYork metropolitan area. The situs in dispute is locatedin the Long Island City district.Sometime in late 1959 or 1960, negotiations tookplace between the Employer and Hegeman HollandFarms, sometimes referred to as Holland or HollandFarms, for a leasing arrangement for Holland's milktrucks. The Employer was made aware by Holland ofan existing collective-bargaining agreement it hadwith Local 584 covering the approximately nine main-tenance mechanics it utilized for service and repair ofitsmilk trucks.One of the conditions imposed by Holland in grant-ing the lease was that Hertz assume the aforemen-tioned collective-bargaining agreement with Local584. The Employer sought and received the assent ofLocal 447 to assume the Local 584 agreement. Whenthe Employer assumed the Local 584 agreement, italso took over the Holland garage for the purpose ofmaintaining and servicing the leased milk trucks.About 6 months later, the Employer also started ser-vicing and repairing non-milk trucks in Holland's ga-rage.While the number of trucks serviced andrepaired at this garage has fluctuated over the years,at present there are approximately 160 milk trucksand 35 non-milk trucks maintained and serviced atthe Holland garage by about 20 mechanics who are212 NLRB No. 71 LOCAL 447 OF DISTRICT 15, MACHINISTS533members of Local 584.In late1972, representatives ofLocal 447 reportedly first learned that Local 584 me-chanics were performing work on non-milk trucks atthe Hollandgarage.At that time,BusinessRepresen-tative Ronald Touanen of Local 447 complained toEmployer's personnel director, Roger Keehn, aboutthe utilization of Local 584 mechanics to perform me-chanical work on the non-milk trucks. Touanen point-ed out that the Employer's collective-bargainingagreementwith Local 447 covers the maintenancemechanics at all of the Employer's locations in theNew York Metropolitanarea.Keehn promised to dis-cussthe matter again with Touanen, but never did.During the spring of 1973, Local 447 requested arbi-tration but the request failed as the parties did notreach agreement on the selection of an arbitrator.Also during the spring of 1973, the Employer andHolland entered intoleaserenewal negotiations. Hol-land insisted that it would not renew the lease unlessthe Employer cease maintenance work on non-milktrucks in its garage before approximately 54 new milktrucks were delivered. The Employer accepted thiscondition and planned to use a lot and garage facili-ty' located across the street for the repair and mainte-nance of its non-milk trucks. The new milk truckswere scheduled to be delivered during the fall of 1973;however, due to production delays, only 6 of the 54trucks ordered have been delivered, with the remain-der scheduled to arrivesometimein July of this year.On November 7, 1973, Keehn requested that theparties hold a meeting for the purpose of resolving theimminentdispute over the assignment of the work inconnection with the maintenance and repair of thenon-milk trucks. Present at the meeting were Keehn,for the Employer: Touanen, for Local 447; and Busi-nessRepresentative Joseph Barone, for Local 584.According to Keehn, he was threatened with picket-ing by the business representatives of both Union, ifthe work in, dispute was not awarded to employeeswho were members of their respective Unions. BothTouanen and Barone deny making any unlawfulthreat to compel the Employer toassignor reassignthe work to employees represented by their respectivelabor organizations.B. The Work in DisputeThe work in dispute is the maintenance and repairon non-milk trucks leased by the Employer which areserviced and repaired at its facilities located at 565758th Street and at 5624 58th Street, Maspeth, Queens,New York.1This leased lot and garage has been used for storage and minor repairsC. Contentions of the PartiesThe Employer requests that the work in dispute beassigned to either Union but not to both Unions ona mixed assignment basis.Local 584 contends that the disputed work shouldbe assigned to its members because it has a contractwith the, Employer which covers this work; the Em-ployer can operate his business more efficiently byusing employees represented by Local 584; and theEmployer's assignment, employee skills, and compa-ny practice favor the assignment to employees repre-sented by Local 584.Local 447 contends that the Board lacks the author-ity to hear and determine the dispute because, in viewof the facts and conduct of the parties there is noreasonable cause to believe that Section 8(b)(4)(D)has been violated. Local 447 next contends that as-suming,arguendo,that the dispute is properly beforethe Board for determination pursuant to Section10(k), the Board should award the work to it on thebasis of its contract with the Employer's assignmentand preference.D. Applicability of the StatuteBefore the Board may proceed with a determina-tion of the dispute pursuant to Section 10(k) of theAct, it must be satisfied that there is reasonable causeto believe that Section 8(b)(4)(D) has been violated.As previously indicated, there is testimony that atthe November 7 meeting between the Employer andthe representatives of each Union, Business Repre-sentatives Touanen and Barone each threatened theEmployer with picketing, the object of which was toforce or require the Employer to assign the disputedwork to members of their respective labor organiza-tions. Thus, we find reasonable cause to believe Sec-tion 8(b)(4)(D) has been violated and that the disputeisproperly before the Board for determination pur-suant to Section 10(k) of the Act.E.Merits of the Dispute1.Certification and bargaining agreementsNeither Union has been certified by the Board toperform the work in dispute.The Employer is signatory to an agreement withLocal 447 which provides, in pertinent part, that "TheCompany recognizes the Union as the sole bargainingagent for all of its employees coming under the classi-fications . . .Machinists,Mechanics..." 2 TheEmployer also assumed an agreement which Holland2 Local 447 Exh. 1, art I, III 534DECISIONS OF NATIONAL LABOR RELATIONS BOARDhad with Local 584 and which presently contains thefollowing relevant clause: "This Agreement shall cov-er every employee of the Employer employed in orabout a milk distributing branch, pasteurizing plant,and garage in the Metropolitan area. .. ." "Thusboth agreements contain language which could coverthe work in dispute.' However, at the time that Local447 assented to the Employer's assumption of theagreement that Local 584 and Holland were partiesto, it was, at least as disclosed by the record, under-stood that the work would encompass only the main-tenance and servicing of the milk trucks at theHolland garage. Accordingly, we do not interpret theLocal 584 agreement as a concession by Local 447, ofany of the disputed work to Local 584. At the time ofthe assumption, it is clear that all maintenance, ser-vice, and repair work was being performed by em-ployeeswho were represented by Local 447.Inasmuch as the disputed work deals with the mainte-nance and servicing of non-milk trucks, theEmployer's agreement with Local 447 more preciselyprovides for coverage of the disputed work.2. Past practiceThe Employer has been in the rental and leasingbusiness of automobiles and trucks for at least '16years and has, during that time, continuously utilized,to the extent practicable, the services of employeesrepresented by Local 447 with the exception of thisone dispute. Under these circumstances, we find thatpast practice weighs in favor of awarding the work toemployees represented by Local 447.3. Skills and efficiencyThe degree of skill necessary to perform the disput-ed work is present in the members of both labor orga-nizations.There is also no indication that theEmployer could operate its business more efficientlyby using employees who are represented by oneUnion rather than those by the other.The record further indicates that (1) the Employer'semployees possess the necessary skills to perform thedisputed work and (2) the Employer is satisfied withtheir performance.We find that these factors favor neither labor orga-nization.ConclusionsHaving considered all pertinentfactorsherein, weconcludethatemployees representedby Local 447 are3 Local 584 Exh. 1, par 3entitled to perform the work in dispute. This award isconsistent with the Employer's contractual obliga-tions and its overall past practice. In addition, theEmployer is satisfied with the performance of its em-ployees, who posses the requisite skills for the type ofwork involved herein. Accordingly, on the basis of theentire record, we shall award the work in dispute toemployees of the Hertz Corporation who are repre-sented by Local Union No. 447 of District 15 'of theInternational Association ofMachinists and'Aero-space Workers, AFL-CIO, but not to that'Union oritsmembers. The present'determination is limited tothe particular controversy which gave rise to this pro-ceeding.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the foregoingand the entire record in this case, the National LaborRelations Board hereby makes the following Determi-nation of Dispute:1.Employees of The Hertz Corporation who arecurrently represented by Local Union No. 447 of Dis-trict 15 of the International Association of Machinistsand Aerospace Workers, AFL-CIO, are entitled toperform the maintenance and repair of non-milktrucks leased by The Hertz Corporation and servicedand repaired at The Hertz Corporation's facilities lo-cated at 5657 58th Street and at 5624 58th Street,Maspeth, Queens, New York.2.Local Union No. 584, International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, is not entitled by means pro-scribed by Section 8(b)(4)(ii)(D) of the Act to force orrequire The Hertz Corporation to assign the abovework to individuals represented by Local Union 584,International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America.3.Within 10 days from the date of this Decisionand Determination of Dispute, Local Union 584, In-ternational Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, shall notifytheRegionalDirector for Region 29, in wirting,whether or not they will refrain from forcing-or re-quiring The Hertz Corporation, by means proscribedby Section 8(b)(4)(D) of the Act, to assign the workin dispute to employees represented by it rather thanto employees represented by Local Union No. 447 ofDistrict 15 of the International Association of Ma-chinists and Aerospace Workers, AFL-CIO.